DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of Species 1 (Claims 11-21) in the reply filed on March 29, 2021, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
As such, claims 11-21 are pending and claims 22-40 are withdrawn as belonging to the non-elected species in the instant application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-19 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rummery (U.S Publication No. 2010/0229868 A1) in view of Omura (U.S Publication No. 2009/0173343 A1).
Regarding claim 11, Rummery discloses a mask system (Fig. 45b, also see Paragraph 0147) for treating a patient for sleep disordered breathing (see Paragraph 0002 and 0037, the system is used to treat sleep disordered breathing), comprising: a mask (base 6 and seal 2) adapted to seal against a patient's face thereby forming a breathing cavity to deliver pressurized air to the patient's airways for positive pressure treatment (see Fig. 44-46 and Paragraph 0206, the base forms a nasal breathing cavity to deliver the positive pressure); and a headgear assembly to support the mask in position on the patient's face during treatment (seal positioning and stabilizing structure 36, see Paragraph 0207), the headgear assembly including a pair of lower strap portions (the lower portions of 74l and 74r, see Fig. 44a), the lower strap portions being configured to, in use, extend respectively along a side of the patient's face between the patient's eye and ear (see Fig. 44a and 45b, the lower strap portions extend between the eye and ear); a top strap portion connected to and extending between the pair of lower strap portions (main strap loop 74, see Fig. 45a and Paragraph 0147, straps 74l and 74r are connected through connector 71 to form the main strap loop 74), the top strap portion being configured to, in use, extend over a top of the patient's head in use (see Fig. 45a; and a rear strap portion connected to and extending between the pair of lower strap portions (rear strap 42, see Paragraph 0147 and Fig. 45b), the rear strap portion being configured to, in use, extend around a rear portion of the patient's head (see Fig. 45b).
Rummery is silent regarding wherein each lower strap portion comprises a tubular knit textile having an inner patient-contacting side and an outer non-patient contacting side
Omura teaches a mask system (see Paragraph 0029) that includes a pair of lower strap portions (see Fig. 5, the headgear has two lower straps), wherein each lower strap portion comprises a tubular knit textile (Examiner is reading tubular knit as a woven, knitted, or braided fabric made in circular seamless form as provided Merriam-Webster online dictionary; see Paragraph 0031, the straps may be made of circularly knitted material, for example jersey material; It is further noted that jersey material is usually knit as tubular fabric, as also provided by Merriam-Webster) having an inner patient-contacting side and an 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Rummery to include lower straps made of tubular knit textile, such as that taught by Omura, in order to allow the straps to be permeable and to flex using a known material in mask construction (see Paragraph 0031).
Regarding claim 12, the modified device of Rummery discloses the mask system of claim 11.
Omura further teaches wherein, due to the tubular knit structure of the tubular knit textile, a transition between the inner patient-contacting side and an outer non-patient contacting side is without seams (Circular knitting is the process of knitting tubular and seamless fabrics, as provided by Dictionary.com, and thus the circularly-knit strap has a transition between the inner patient-contacting side and an outer non-patient contacting side without seams).  
Regarding claim 13, the modified device of Rummery discloses the mask system of claim 11.
Omura further teaches wherein the tubular knit textile is a fully-fashioned unitary, seamless structure (Circular knitting is the process of knitting tubular and seamless fabrics and thus the circularly-knit strap is a unitary seamless structure).  
Regarding claim 14, the modified device of Rummery discloses the mask system of claim 11.
Rummery further discloses wherein the rear strap portion and the top strap portion together encircle a portion of the patient's head (see Fig. 45b).  
Regarding claim 15, the modified device of Rummery discloses the mask system of claim 11.
Rummery further discloses wherein the pair of lower strap portions is connected to the mask (see Fig. 45a).  
Regarding claim 16, the modified device of Rummery discloses the mask system of claim 11.
Rummery is silent regarding wherein the headgear assembly further comprises a front strap portion connected to and extending between the pair of lower strap portions.
Omura further discloses wherein the headgear assembly further comprises a front strap portion connected to and extending between the pair of lower strap portions (see Fig. 5, the headgear has an 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Rummery to include a forehead support that is connected to a front strap portion connected to and extending between the pair of lower strap portions, such as that taught by Omura, in order to further fix the nasal mask system to the patient and to form a better seal (see Paragraph 0030-0031 and 0041 and Fig. 5, the apex of the frame is used to fix the headgear on in addition to the lower fastening parts 13a).
Regarding claim 17, the modified device of Rummery discloses the mask system of claim 11.
Though prior art drawings are not interpreted as depicting scale, unless specified, drawings can be relied upon for what they would reasonably teach one of ordinary skill in the art (MPEP 2125).  Rummery further discloses wherein each of the lower strap portions is curved (see Fig. 45b; Additionally, see Paragraph 0225, where the main strap loop 74 may be curved to allow better fitting across a range of head sizes, and wherein the curvature allows tension forces to be applied to the underside of the patient’s nose at a more effective angle to keep the patient interface in its correct orientation).
Regarding claim 18, the modified device of Rummery discloses the mask system of claim 11.
Rummery further discloses wherein the mask is configured to, in use, be positioned under the patient's nose and seal against external surfaces of the patient's nose (see Fig. 45b, also see Paragraph 0130, the patient interface may be a seal; also see Paragraph 0152, where the flexible base can wrap around the underside of the nose).  
Regarding claim 19, the modified device of Rummery discloses the mask system of claim 11.
Rummery further discloses a connector to connect the headgear assembly to the mask (see Paragraph 0249, the left and right strap may include a cutout 841 to connect the patient interface to the straps).  
Regarding claim 21, the modified device of Rummery discloses the mask system of claim 11.
Rummery further teaches wherein the pair of lower strap portions is connected to the mask (see Fig. 45b), wherein each of the lower strap portions is curved (see Fig. 45b; Additionally, see Paragraph 0225, where the main strap loop 74 may be curved to allow better fitting across a range of head sizes, and wherein the curvature allows tension forces to be applied to the underside of the patient’s nose at a 
Omura further teaches wherein, due to the tubular knit structure of the tubular knit textile, a transition between the inner patient-contacting side and an outer non-patient contacting side is without seams (Circular knitting is the process of knitting tubular and seamless fabrics and thus the circularly-knit strap has a transition between the inner patient-contacting side and an outer non-patient contacting side without seams).
Claims 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rummery (U.S Publication No. 2010/0229868 A1) in view of Omura (U.S Publication No. 2009/0173343 A1), as applied to claim 11, in further view of Kondon (U.S Patent No. 7,240,522 B2).
Regarding claim 20, the modified device of Rummery discloses the mask system of claim 11.
Rummery is silent regarding wherein the tubular knit textile comprises at least one fusible yarn having a lower melt temperature than at least one adjacent yarn.  
Kondon teaches a tubular knit textile (Col. 16 lines 22-37) comprises at least one fusible yarn having a lower melt temperature than at least one adjacent yarn (see Col. 14 line 63 - Col. 15 line 5, the use of two yarns with two different melting points or thermal properties allows for variation in the feel or overall treating that can be done to the knitting). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Rummery to include a fusible yarn having a lower melt temperature than an adjacent yarn in the knitting, such as that taught by Kondon, in order to impart different heat treatments on different sections of the knitting (Col. 14 line 63 - Col. 15 line 5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS WILLIAM GREIG whose telephone number is (571)272-5378.  The examiner can normally be reached on Monday - Thursday: 7:30AM - 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS W GREIG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785